DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017/0368945) in view of Esteban et al. (US 2020/0177028) and further in view of Lee et al. (US 2013/0307468) and Cho et al. (US 2018/0204674)

Re Claims 1 and 14; Park discloses a power transmitter (2020) and a base station for wireless power transfer at an operating frequency selected from a range of about 87 kilohertz (kHz) to about 205 kHz, 
An interface surface (the side facing 2010)
the power transmitter comprising: (Par. 0007, Fig. 2)
a control and communications unit (2023, Fig. 2); 
an inverter circuit (2022) configured to receive input power and convert the input power to a power signal; (Par. 0044, Fig. 2)
a coil structure configured to transmit the power signal to a device having power receiver, (Par. 0044, Fig. 2)
 the coil structure comprising at least one-layer Litz wire, wherein the coil structure has a top surface, a bottom surface and a side surface (the face of the coil is understood to be the side of the coil facing the receiver); and (Par.0066, 0072)
a shielding structure comprising a ferrite material and having a cavity, the cavity configured such that the ferrite material substantially surrounds the top face of the coil. (Par. 0072, 0073, Fig. 6)
wherein the power transmitter is contained within a base station, comprising an interface surface (labeled the same on the fig. 6) for placement of a device having a power receiver, wherein the interface surface comprises a first plane having a first height relative to the top surface of the coil structure and a second plane having a second height relative to the top surface of the coil structure,  
wherein the coil structure is positioned below the first plane of the interface surface, and wherein the interface surface is configured such that, when a given device having a given power receiver is placed on the interface surface, (i) the given power receiver is separated from the coil structure by a separation distance (ii) the power transmitter is capable of delivering wireless power signals to the given power receiver.
Park does not necessarily disclose a vehicular power input regulator configured for receiving input power and filtering the input power to a filtered input power, the vehicular power input regulator including an input protection circuit, and a DC/DC voltage converter; the inverter circuit receiving the filtered input power and converting the filtered input power to a power signal and the base station associated with a vehicle and wherein the second height is greater than the first height by a gap distance in a range of 8 millimeters (mm) to 10 mm and that is no less than the gap distance between the second height of the second plane and the first height of the first plane and wherein the top surface o the base station is staggered such that the top surface of the base station comprises first and second planes that are offset from one another and wherein the top surface of the bases station is configured such that, when a given device having a given receiver is placed on the top surface of the base station, the given device sits above the second plane of the top surface of the base station such that the given device receiver is separated from the coil structure
However, Esteban discloses a vehicular with a base station with a power input regulator (106) configured for receiving input power and filtering the input power to a filtered input power, the vehicular power input regulator including an input protection circuit (408a and 408b), and 
a DC/DC voltage converter (Par 0049); 
an inverter circuit (108) receiving the filtered input power and converting the filtered input power to a power signal (Fig. 4a); 
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a DC-DC converter a protection device to Parks’ circuit, motivated by the desire to provide an adequate and steady power to the load so that the power is powered appropriately. 
	Lee discloses a shield (SH110) surrounding the coil (2911)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have placed a shield surrounding coil in order to protect the coil from interference. 
The combination does not disclose wherein the second height is greater than the first height by a gap distance in a range of 8 millimeters (mm) to 10 mm and that is no less than the gap distance between the second height of the second plane and the first height of the first plane
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 and it would have been obvious to one of the ordinary skill in the art at the filing of the invention have chosen the second height is greater than the first height by a gap distance in a range of 8 millimeters (mm) to 10 mm and that is no less than the gap distance between the second height of the second plane and the first height of the first plane in order to maximize the power transfer between the transmitter and the receiver. 
Cho discloses wherein the top surface of the base station is staggered such that the top surface of the base station comprises first (the cavity shown in Fig. 3) and second places (rim) that are offset from one another and wherein the top surface of the bases station is configured such that, when a given device having a given receiver is placed on the top surface of the base station, the given device sits above the second plane of the top surface of the base station such that the given device receiver is separated from the coil structure (Fig. 1 and 3)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have placed the receiver on the rims of the transmitter motivated by the desire to transit power to the receiver when the receiver has an obstruction between the transmitter and the receiver.

Re Claims 2-5 and 15-18; Esteban discloses wherein the input protection circuit includes an overvoltage protection circuit wherein the input protection circuit includes an undervoltage protection circuit wherein the input protection circuit includes an electrostatic discharge protection circuit and 
 wherein the input protection circuit includes an electromagnetic interference mitigation circuit. (Relays are known to protect against overvoltage, undervoltage, electrostatic and electromagnetic)

Re Claims 6 and 19 Park discloses wherein the shielding is a Material type shielding and the cavity.
Park does not disclose wherein the shielding is an E-material type and the cavity is configured in an E-shape configuration. 
However E-type material shielding and having a cavity configured in an E-shape configuration was known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the shielding of Park with a shielding which is an E-material type and the cavity is configured in an E-shape configuration motivated by the desire to accommodate a larger coil former and can produce a larger inductor to so that large amount of power can be transferred. 

Re Claim 7; Park discloses wherein a shielding outer edge of the shielding extends about 4.5 millimeters (mm) to about 6.5 mm outward from a coil outer edge of the coil. (Fig. 6, Park discloses 2mm minimum from the outward from a coil outer edge of the coil and because the claim recites “about”, the 2mm disclosed is about the 4.5 mm from the outer edge)

Re Claim 8; Park discloses wherein the coil has an outer diameter length in a range of about 40 mm to about 50 mm. (Fig. 5)

Re Claim 9; Park discloses wherein the coil has an inner diameter length in a range of about 15 mm to about 25 mm. (Fig. 5)

Re Claim 10; Park discloses wherein the coil has a thickness in a range of about 2 mm to about 3 mm. (Fig. 5)

Re Claim 11; Park discloses wherein the at least one layer comprises a first layer and a second layer. (Par. 0062)

Re Claim 12; Park discloses wherein the Litz wire. 
Park does not disclose is a bifilar Litz wire.
However, Lee discloses Bifilar Litz wire. A bifilar winding refers to a coil made of two strands of wire. (Par. 0010).
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used a Bifilar Litz wire in place of the Litz wire disclosed in Park in order to accommodate a compact coil former and to produce a larger inductor to so that large amount of power can be transferred.

Re Claim 13; Park discloses wherein the first layer includes about 4.5 turns and wherein the second layer includes about 4.5 turns (Par. 0068, 0070, the term “about” does not specify the exact of turns and 11 and 12 turns disclosed by Park is about the number of turns recited by the claim).

Re Claim 20; A power transmitter for wireless power transfer at an operating frequency selected from a range of about 87 kilohertz (kHz) to about 205 kHz, the power transmitter comprising: a control and communications unit; a vehicular power input regulator configured for receiving input power and filtering the input power to a filtered input power, the vehicular power input regulator including an input protection circuit, the input protection circuit including one or more of an overvoltage protection circuit, an undervoltage protection circuit, an electrostatic discharge protection circuit, an electromagnetic interference mitigation circuit, or any combinations thereof, and a DC/DC voltage converter; an inverter circuit receiving input power and converting the input power to a power signal; a coil for transmitting the power signal to a power receiver, the coil formed of wound Litz wire and including a first layer and a second layer, each of the first layer and the second layer include about 4.5 turns, the coil defining, at least a top face, the coil having an outer diameter length in an outer diameter length range of about 40 mm to about 50 mm, the coil having an inner diameter length in an inner diameter length range of about 15 mm to about 25 mm, and the coil has a thickness in a thickness range of about 2 mm to about 3 mm; and an E-Material type shielding comprising a ferrite material and defining a cavity, the cavity configured with an E-Material configuration such that the ferrite material substantially surrounds all but the top face of the coil.
This claims are analogous to claims 1-13 and the same rejection is applied. 


Response to Arguments
Applicant’s arguments, see 8-12, filed 11/19/2021, with respect to the rejection(s) of claim(s) 1-20 under 35. U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
04/24/2022
Primary Examiner, Art Unit 2836